CONSENT TO SUBLEASE

 

            THIS AGREEMENT is entered into as of the 23rd day of September,
2002, by and among PACIFIC SPEAR CORPORATION, a Delaware corporation
("Landlord") and PROVIDIAN FINANCIAL, INC., a Delaware corporation ("Tenant"),
and EVOLVE SOFTWARE, INC., a Delaware corporation ("Subtenant") with reference
to the following facts:

 

            A.        On December 30, 1993, Tenant (then known as First Deposit
Corporation) and Shuwa Investments Corporation ("Shuwa"), one of Landlord's
predecessors in interest, as landlord, entered into that certain Office Lease,
which has been subsequently amended by (i) that certain First Amendment to
Office Lease, dated May 6, 1994, between Shuwa and Tenant (then known as First
Deposit Corporation), (ii) that certain Office Lease Occupancy Agreement dated
September 14, 1995, between Shuwa and Tenant (then known as Providian Bancorp,
Inc.), (iii) that certain tenet agreement dated February 13, 1996, between North
American Building Management Corporation, formerly known as Shuwa Management
Corporation, and Tenant (known as Providian Bancorp Inc.), (iv) that certain
Second Amendment to Office Lease, dated February 20, 1996, between Shuwa and
Tenant (then known as Providian Bancorp, Inc.), (v) that certain Third Amendment
to Office Lease dated May __, 1997, between Shuwa and Tenant (then known as
Providian Bancorp Inc.), (vi) that certain Fourth Amendment to Office Lease
dated December 20, 1999, between 150 Spear, LLC, one of Landlord's predecessors
in interest, as landlord, and Tenant, (vii) that certain Fifth Amendment to
Office Lease, dated January 12, 2000 between 150 Spear, LLC  and Tenant, and
(viii) that certain Sixth Amendment to Office Lease, dated February 1, 2000,
between 150 Spear, LLC and Tenant (collectively, the "Master Lease"), pursuant
to which Tenant leased approximately 80,506 rentable square feet on the 2nd,
7th, 8th, 9th, 10th and 11th floors of 150 Spear Street, San Francisco,
California (the "Building"). On July 24, 1998, 150 Spear, LLC purchased the
Building from Shuwa and acquired Shuwa's interest in the Master Lease. On
January 5, 2001, Pacific Spear Corporation purchased the Building from 150
Spear, LLC and acquired 150 Spear, LLC's interest in the Master Lease.

 

            B.         Tenant and Subtenant now desire to enter into a sublease
(the "Sublease") for approximately 25,000 rentable square feet located on the
10th and 11th floors (the "Sublet Premises") of the Building, a copy of which
Sublease is attached hereto as Exhibit A and incorporated herein, and the Sublet
Premises are more particularly described in the Sublease.

 

            C.        Pursuant to the terms of the Master Lease, as the same may
have been amended to the date hereof, Tenant has requested Landlord's consent to
the Sublease.

 

            NOW, THEREFORE, in consideration of the foregoing, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord hereby consents to the Sublease subject and obligated to
the following express terms and conditions to each of which Tenant and Subtenant
expressly agree:

 

     

 

--------------------------------------------------------------------------------

 

            1.         The Sublease is subject, obligated and subordinate to the
Master Lease and to all its terms, covenants, conditions, provisions and
agreements and to all matters to which the Master Lease is subject and
subordinate.

 

            2.         Subtenant shall perform faithfully and be bound by all of
the terms, covenants, conditions, provisions and agreements of the Master Lease,
for the period covered by the Sublease, but only to the extent applicable to the
Sublet Premises.

 

            3.         Neither the Sublease nor this Consent thereto shall:

 

                        (a)  release or discharge Tenant from any liability
whether past, present or future, under the Master Lease;

 

                        (b) operate as an approval by Landlord to or for any
specific terms, covenants, conditions, provisions, or agreements of the Sublease
or as a representation or warranty by Landlord, and Landlord shall not be bound
or estopped thereby;

 

                        (c) be construed to modify, waive or affect any of the
terms, covenants, conditions, provisions or agreements of the Master Lease, or
to waive any present or future breach thereof or any of Landlord's rights, or to
enlarge or increase Landlord's obligations;

 

                        (d)  be construed as a consent by Landlord to any
further subletting either by Tenant or by Subtenant or to any assignment by
Tenant of the Master Lease or assignment by Subtenant of the Sublease, whether
or not the Sublease purports to permit the same and, without limiting the
generality of the foregoing, both Tenant and Subtenant agree that Subtenant has
no right whatsoever to assign, mortgage or encumber the Sublease nor to sublet
any portion of the Sublet Premises or permit any portion of the Sublet Premises
to be used or occupied by any other party; further, in connection herewith, both
Tenant and Subtenant agree that an assignment by operation of law or a direct or
indirect transfer of control of Subtenant (including but not limited to a direct
or indirect transfer of the control of Subtenant (including but not limited to a
direct or indirect transfer of the controlling interest of the stock of
Subtenant, if Subtenant is a corporation) shall be deemed to be an assignment
hereunder which requires the consent of Landlord, which may be granted or
withheld at Landlord's reasonable discretion; or

 

                        (e)  be deemed to create a privity of contract between
Landlord and Subtenant, to make Subtenant a third party beneficiary of the
provisions of the Master Lease, or to create or permit any direct right of
action by Subtenant against Landlord breach of the covenant of quiete enjoyment
or any other covenant of Landlord under the Master Lease.

 

            4.         Any breach or violation of any provision of the Master
Lease by Subtenant shall be deemed to be and shall constitute a default by
Tenant in fulfilling such provision. Tenant shall not be released from any
liability under the Master Lease because of Landlord's failure to give notice of
default under or in respect of any of the terms, covenants, conditions,
provisions or agreements of the Master Lease.

 

  2  

 

--------------------------------------------------------------------------------

 

            5.         Tenant hereby assigns and transfers to Landlord the
Tenant's interest in the Sublease, all rentals and income arising therefrom, and
all security deposits (whether in the form of cash or a letter of credit)
provided by Subtenant pursuant thereto, as security for the timely performance
by Tenant of its obligations under the Master Lease, subject to the terms of
this Agreement.  Such assignment is absolute and unconditional.  Landlord, by
consenting to the Sublease agrees this until the occurrence of a breach or
default in the performance of Tenant's obligations under the Master Lease,
Tenant may receive, collect and enjoy the rents paid under the Sublease.  In the
event the Tenant shall default in the performance of its obligations to Landlord
under the Master Lease (whether or not Landlord terminates the Master Lease and
elects to cause Subtenant to ??? to Landlord as provided in Section 8 below),
Landlord may, at its option, by giving written notice to Tenant and Subtenant
stating that a breach or default exists in the performance of Tenant's
obligations under the Master Lease, require Subtenant to pay to Landlord the
rents and any other sums due and to become due under the Sublease.  Tenant
hereby irrevocably authorizes and directs Subtenant, upon receipt of any written
notice from Landlord stating that a breach or default exists in the performance
of Tenant's obligations under the Master Lease, to pay to Landlord the rents and
any other sums due and to become due under the Sublease.  Tenant agrees the
Subtenant shall have the right to unconditionally rely upon any such written
notice from Landlord, and that Subtenant shall pay any such rents and any other
sums due and to become due under the Sublease to Landlord without any obligation
or right to inquire as to whether such breach or default exists under the Master
Lease and notwithstanding any notice from or claim from Tenant to the contrary. 
Tenant shall not have any right or claim against Subtenant for any such rents or
any other sums so paid by Subtenant to Landlord pursuant to any such notice.
Landlord shall credit Tenant with any rents or sums received by Landlord from
Subtenant pursuant to any such notice but the acceptance of any payment of rents
or other sums from the Subtenant as the result of any such default shall in no
manner whatsoever be deemed a waiver by Landlord of any provision of the Master
Lease, or release Tenant from any liability under the terms, covenants,
conditions, provisions or agreements under the Master Lease. No payment of rents
or any other sums by the Subtenant directly to the Landlord, regardless of the
circumstances or reasons therefor, will be deemed an attornment by the Subtenant
to Landlord or a recognition of Subtenant by Landlord in the absence of a
specific written agreement or notice pursuant to Section 8 below signed by
Landlord to such an effect.  In addition, Landlord, by consenting to the
Sublease, agrees that until the occurrence of a breach or default in the
performance of Tenant's obligations under the Master Lease, and unless and until
Landlord terminates the Master Lease and elects to cause Subtenant to attorn to
Landlord as provided in Section 8 below, Tenant withhold any security deposit
provided by Subtenant under the Sublease.

 

            6.         Both Tenant and Subtenant shall be and continue to be
liable for the payment of (a) all bills rendered by Landlord for charges
incurred by Subtenant for services and materials supplied to the Sublet Premises
beyond that which is required by the terms of the Master Lease and; (b) any
additional costs incurred by Landlord for maintenance and repair of the Sublet
Premises as the result of Subtenant (rather than Tenant) occupying the Sublet
Premises (including but not limited to any excess cost to Landlord of services
furnished to or for the Sublet Premises resulting from the extent to which
Subtenant uses the Sublet Premises for purposes other than as set forth in the
Master Lease).

 

            7.         Notwithstanding anything to the contrary contained in the
Sublease, all requests for any service to be supplied by Landlord to the Sublet
Premises, all requests to alter the Sublet Premises, all requests to further
sublet the Sublet Premises or assign the Sublease, and all other requests for
Landlord's consent or approval must be made by Tenant on behalf of Subtenant.

 

  3   

 

--------------------------------------------------------------------------------

 

            8.         The term of the Sublease shall expire and come to an end
on its stated expiration date or any premature termination date thereof or,
except as provided in the immediately following sentence, concurrently with any
premature or stated termination of the Master Lease (whether by consent or other
right now or hereafter agreed to by Landlord or Tenant, by operation of law, or
at Landlord's option in the event of default by Tenant) and Subtenant shall
vacate the Sublet Premises on or before such date.  Notwithstanding the
foregoing, in the event that the term of the Master Lease should terminate prior
to the term of the Sublease, it is agreed that, at the option of Landlord, which
option shall be exercisable by written notice to Subtenant prior to or within
thirty (30) days after the effective date of such termination, Subtenant shall
be bound to Landlord under the terms, covenants, and conditions of the Sublease
as provided in subparagraph (x), below, for the remaining balance of the stated
terms of the Sublease (as opposed to early termination) thereof, with the same
force and effect as if the Sublease was a direct lease between Landlord, as
landlord, and Subtenant, as tenant, and Subtenant does hereby agree to attorn to
Landlord as its landlord, such attornment to be effective and self-operative
without the execution of any further instruments on the part of any of the
parties  to this Agreement, immediately upon Landlord's exercise of the
aforementioned option.

 

                        (x) In the event Landlord exercises its option of
attornment as provided in the paragraph immediately above, (A) Tenant shall,
immediately upon demand, deliver to Landlord the amount of any cash security
deposit provided to Tenant by Subtenant (less any portion thereof that has been
properly applied by Tenant to any obligation of Subtenant under the terms of the
Sublease, which obligation was due and payable prior to termination of the
Master Lease by Landlord) or the original of any letter of credit provided to
Tenant by Subtenant as a security deposit,  together with any documents
necessary to transfer the beneficial interest in any such letter of credit to
Landlord or Landlord's lender (if so requested by Landlord), duly executed by
Tenant, and Tenant and Subtenant shall be jointly and severally liable to
Landlord for the payment of any fees required to be paid to the issuing bank to
transfer any such letter of credit, and Tenant and Subtenant shall take any
actions necessary to allow such letter of credit to be transferred to Landlord
or Landlord's lender (if so requested by Landlord), and (B) Subtenant shall
observe and perform: (i) each of the terms, covenants and conditions of the
Sublease that Landlord designates be observed and performed, and (ii) such other
terms, covenants and conditions to which the parties may agree. It is further
agreed that Landlord shall not be:

 

                        (a)  liable for any act or omission of any prior
sub-landlord (including Tenant) under the Sublease; or

 

                        (b)  obligated to cure any defaults of any prior
sub-landlord (including Tenant) which occurred prior to the term that Landlord
succeeded to the interest of Tenant under the Sublease; or

 

                        (c)  subject to any offsets or defenses which Subtenant
may be entitled to assert against any prior sub-landlord (including Tenant); or

 

  4   

 

--------------------------------------------------------------------------------

 

                        (d)   bound by any payment of rent or additional rent by
Subtenant to any sub-landlord (including Tenant) for more than one month in
advance; or

 

                        (e)  bound by any amendment or modification of the
Sublease made without the written consent of Landlord; or

 

                        (f)  liable or responsible for or with respect to
retention, application and/or return to subtenant of any security deposit paid
to or letter of credit delivered to any prior sub-landlord (including Tenant),
whether or not still held by such prior sub-landlord, unless and until, and only
to the extent, Landlord has actually received for its own account as Landlord
such security deposit or such letter of credit; or

 

                        (g)  liable for any representations or warranties made
by Tenant under the  Sublease; or

 

                        (h)  liable for any indemnification obligations of
Tenant under the Sublease; or

 

                        (i)  liable for any obligations of Tenant to construct
or provide an allowance for tenant improvements under the Sublease.

 

            9.         In addition to Tenant's obligations under the Master
Lease to maintain insurance, Subtenant shall add and maintain Landlord as an
additional insured under Subtenant's insurance policies.  Subtenant shall cause
each insurance policy carried by Subtenant and insuring the Sublease Premises
and the fixtures and property therein to provide that the insurance company
waives all rights of subrogation against Landlord in connection with any loss.

 

            10.       Landlord's consent, as set forth under Section 3.(d)
above, shall be subject to the following:

 

                        (a)   Subtenant shall pay to Landlord by certified bank
check a fee of Ten Thousand Dollars and 00/100 ($10,000.00) due upon
presentation of Landlord's consent;

 

                        (b)  Tenant and Subtenant agree that the withholding of
Landlord's consent shall be deemed reasonable if all of the following conditions
are not satisfied;

 

                               (i)         The proposed assignee or subtenant
shall use the Premises only for the permitted use, and the business of the
proposed assignee or subtenant (and the nature of said person's business
invitees and licenses) is consistent with the other uses and the standards of
the Building, in Landlord's reasonable judgment.

 

                               (ii)        The proposed assignee or subtenant is
reputable and has a credit rating reasonably acceptable to Landlord, and
otherwise has sufficient financial capabilities to perform all of its
obligations under this Lease or the proposed sublease, in Landlord's reasonable
judgment; and in all other cases, the proposed subtenant is reputable and has a
credit rating reasonably acceptable to Landlord.

 

  5   

 

--------------------------------------------------------------------------------

 

                               (iii)       Neither the proposed assignee or
subtenant is a person to whom Landlord has during the three (3) month period
prior to the delivery of Tenant's written notice, actively negotiated (as
documented in writing) for space in the Building that would generally fit such
parties leasing requirements.

 

                               (iv)         Subtenant is not in default and has
not committed acts or omissions which with the running of time or the giving of
notice or both would constitute a default under the sublease.

 

            The conditions described above are not exclusive and shall not limit
or prevent Landlord from considering additional factors in determining if it
should reasonably withhold its consent.

 

            11.       This Consent is not assignable, nor shall this Consent be
consent to any amendment, modification, extension or renewal of the Sublease,
without Landlord's prior written consent.

 

            12.       Tenant covenants and agrees that under no circumstances
shall Landlord be liable for any brokerage commission or other charge or expense
in connection with the Sublease and Tenant agrees to indemnity, protect, defend
and hold Landlord harmless against same and against any cost or expense
(including but not limited to counsel fees) incurred by Landlord in resisting
any claim for such brokerage commission. Further, Subtenant agrees to indemnify,
protect, defend and hold Landlord harmless against any cost or expense
(including but not limited to counsel fees) incurred by Landlord in resisting
any claim for brokerage commissions of brokers claiming through or as agent for
Subtenant.

 

            13.       Tenant and Subtenant understand and acknowledge that
Landlord's consent hereto is not consent to any improvement or alteration work
being performed in the Sublet Premises, that Landlord's consent for such work
must be separately sought and will not necessarily be given and that if such
consent is given the same will be subject to Tenant and Subtenant's execution of
Landlord's standard form of agreement with respect to work being performed in
the Building by persons other than Landlord unless otherwise agreed to in
writing by Landlord.

 

            14.       In the event of any conflict between the provisions of
this Consent to Sublease and the provisions of the Sublease or the Master Lease,
the provisions of this Consent to Sublease shall prevail.

 

            15.       Any notice or communication that any party hereto may
desire or be required to give any other party under or with respect to this
Consent to sublease shall be in writing and shall be deemed to have been given
upon the earlier of actual receipt or the third day after deposit in the U.S.
Mail, certified mail, return receipt requested, postage pre-paid, addressed to
such other party in the case of Landlord at 3000 Executive Parkway, Suite 236,
San Ramon, California, 94583, and in the case of Tenant at 201 Mission Street,
San Francisco, CA 94105 and in the case of subtenant at the Sublet Premises, or
in any case at such other address as such other party may have designated by
notice given in accordance with the provisions of this paragraph.

 

  6   

 

--------------------------------------------------------------------------------

 

            16.       This Consent to Sublease shall be construed in accordance
with the laws of the State of California and may not be changed or terminated
orally or by course of conduct. This Consent to Sublease, together with the
Master Lease, contains the entire agreement between Landlord, on the one hand,
and Tenant and Subtenant, on the other hand, with respect to the subject matter
hereof. Time is of the essence of each provision of this agreement.

 

            17.       Tenant and Subtenant agree, at any time, and from time to
time, upon not less than 15 days prior notice by Landlord to execute,
acknowledge and deliver to Landlord, a statement in writing certifying that the
Sublease is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), and the dates to which the fixed or base rental, additional
rent and other charges have been paid, and stating whether or not to the best
knowledge of the signer of such certificate, Tenant or Subtenant is in default
in performance of any covenant, agreement, term, provision or condition
contained in the Sublease and, if so, specifying each such default of which the
signer may have knowledge, is being intended that any such statement delivered
pursuant hereto may be relied upon by Landlord and any prospective purchaser or
lessee of the Building, or lender or prospective lender to any such party. 
Tenant and Subtenant also agree to execute and deliver from time to time such
other estoppel certificates as a prospective purchaser or an institutional
lender may require with respect to the Sublease.

 

            18.       In the event of any action or proceeding at law or in
equity between or among the parties to this Consent to Sublease as a consequence
of any controversy, claim or dispute relating to this agreement or the breach
thereof or to enforce any of the provisions and/or rights hereunder, the
unsuccessful party or parties to such action or proceeding shall pay to the
successful party or parties all costs and expenses, including reasonable
attorneys' fees incurred therein by such successful party or parties, and if
such successful party or parties shall recover judgment in any such arbitration,
action or proceeding, such costs, expenses and fees shall be included in and as
part of such judgment.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






 

  7   

 

--------------------------------------------------------------------------------

 

            19.       The execution of a copy of this Consent by Subtenant shall
constitute Subtenant's acknowledgement that it has received a copy of the Master
Lease from Tenant.

 

           IN WITNESS WHEREOF, the parties have executed this Consent to
Sublease as of the date first written above.

 

                        TENANT:                  PROVIDIAN FINANCIAL, INC.,

                                                            a Delaware
corporation

 

                                                            By:
_____________________________

 

                                                            Title:
____________________________

 

 

                        SUBTENANT:          EVOLVE SOFTWARE, INC.,

                                                            a Delaware
corporation

 

                                                            By:
_____________________________

 

                                                            Title:
____________________________

 

                        LANDLORD:            PACIFIC SPEAR CORPORATION,

                                                            a Delaware
corporation

 

                                                            By:
_____________________________

                                                                   David A.
Hennefer

 

                                                            Title: 
Assistant-Secretary

 

  8   

 

--------------------------------------------------------------------------------